IN THE SUPREME COURT OF IOWA
                            No. 97 / 07–0508

                       Filed September 26, 2008


CAPITAL PROMOTIONS, L.L.C.,

      Appellant,

vs.

DON KING PRODUCTIONS, INC.,

      Appellee,

and

DON KING and BILLY BAXTER,

      Defendants.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Joel D.

Novak, Judge.



      Further review of court of appeals’ decision affirming summary

judgment for appellee based on lack of personal jurisdiction. DECISION

OF COURT OF APPEALS AND JUDGMENT OF DISTRICT COURT

AFFIRMED.



      Kenneth R. Munro of Munro Law Office, P.C., Des Moines, and

Joseph G. Bertogli, Des Moines, for appellant.
                                     2

      Mariclare Thinnes Culver of Duncan Green Brown & Langeness

PC, Des Moines, and Gerald G. Saltarelli and James A. Morsch of Butler

Rubin Saltarelli & Boyd LLP, Chicago, Illinois, for appellee.
                                    3

TERNUS, Chief Justice.

      The appellant, Capital Promotions, L.L.C., sued the appellee, Don

King Productions, Inc., for intentional interference with Capital’s

contractual relationship with boxer Tye Fields. The district court granted

King Productions’ motion for summary judgment, ruling Iowa courts did

not have personal jurisdiction over King Productions.       The court of

appeals affirmed the district court’s dismissal of King Productions, and

we granted Capital’s application for further review. After reviewing the

record and considering the applicable legal principles, we agree with the

district court and the court of appeals that King Productions did not have

sufficient contacts with this state to support personal jurisdiction in

Iowa. Therefore, we affirm the decision of the court of appeals and the

judgment of the district court.

      I. Background Facts and Prior Proceedings.

      Capital Promotions, L.L.C. is an Iowa limited liability company with

its principal place of business in Iowa.     In 2000, it entered into a

promotional rights agreement with boxer Tye Fields.        Fields, whose

hometown is Des Moines, Iowa, resided in Missouri when the contract

was signed.   By the time of the events giving rise to this lawsuit, he

resided in Nevada.    Billy Baxter became Fields’ manager sometime in

2003. Baxter also resided in Nevada.

      Under the promotional rights agreement between Capital and

Fields, Capital had the exclusive right to promote Fields’ professional

boxing contests, including staging and selling tickets for such contests

and all marketing and merchandizing rights.          By its terms, this

agreement was to be governed by the law of Iowa and was to terminate

on February 4, 2005. During the term of the contract, Capital arranged
                                          4

numerous fights for Fields. Several bouts were in Iowa, but the majority

of Fields’ fights were in other states.

      Don King Productions, Inc. is a Delaware corporation with its

principal place of business in Florida. Like Capital, King Productions is

in the business of promoting boxing matches.        King Productions has

never promoted a fight in Iowa. It has never owned or rented property in

Iowa, has never had a bank account in Iowa, has never had an employee

located in Iowa, and has never had a registered agent in Iowa.

      In January 2004, King Productions employee Eric Botcher called

Capital’s Des Moines office and spoke with Capital employee Bill McGee.

Botcher told McGee that King Productions was interested in taking over

the promotional rights for Fields. McGee advised Botcher that Capital

was Fields’ promoter and had no interest in relinquishing its rights.

      A few months later, in the spring of 2004, Bobby Goodman,

another King Productions employee, called Capital in Des Moines and

spoke with Capital’s president, Paul Scieszinski. The purpose of this call

was to offer Fields an International Boxing Federation (IBF) world

heavyweight title fight with a King Productions fighter, Chris Byrd, who

was the reigning IBF heavyweight champion.        One of the terms of the

proposed fight was that, if Fields beat Byrd, King Productions would be

allowed to assume Fields’ promotional rights. Scieszinski turned down

the offer and advised Goodman that Capital was not interested in

relinquishing its promotional rights to Fields.

      In the summer of 2004, Goodman called Capital to negotiate a

fight between another King Productions fighter, Henry Akiwande, and

Fields. This conversation was prompted by the fact Fields had won the

United States Boxing Association (USBA) world heavyweight title in

September 2003.      After this win, in December 2003, the chair of the
                                     5

IBF/USBA office had written to Scieszinski, with a copy to Goodman,

stating Fields’ mandatory defense of his title was due by September 2,

2004, and suggesting Akiwande was the leading available contender.

The Akiwande/Fields bout was not scheduled, however, because Fields

had suffered an injury in late spring 2004 and was unable to fight.

There was no discussion of Capital’s promotional rights in Fields during

this phone conversation.

        In the fall of 2004, Scieszinski spoke with Don King personally via

telephone.    Scieszinski informed King that Capital had a promotional

rights contract with Fields and was not interested in sharing its rights

with King or King Productions. Capital does not contend this call was

initiated by King.

        In January 2005, King Productions employee Botcher placed a

telephone call to a Capital fighter, Josh Gutcher, who was in Iowa at the

time.    Botcher offered Gutcher a fight through King Productions and

mentioned King Productions was involved in negotiations for a February

2005 fight with another Capital fighter, Tye Fields. Gutcher rejected the

offer, telling Botcher he was a Capital fighter, as was Fields, and Botcher

would have to speak to Scieszinski regarding any fights.

        After Gutcher talked to Botcher, Gutcher called Scieszinski and

told Scieszinski of the conversation.       Scieszinski then called King

Productions employee Goodman and informed Goodman that Capital was

the exclusive promoter for Fields and Gutcher and that any attempts to

offer either man a fight would be viewed as an interference with Capital’s

promotional rights agreements with those fighters.

        In February 2005, Scieszinski arranged a fight between Fields and

Vaughan Bean to take place on February 25, 2005, in Kansas City. The

proposed fight was canceled, however, after King Productions and
                                         6

Baxter, Fields’ manager, arranged a February 5, 2005 boxing bout

between Fields and Ray Luncsford in St. Louis. The record shows Baxter

had approached Don King in Las Vegas, Nevada, with a request to put

Fields on the undercard of the Spinks v. Judah II event being promoted

by King Productions and scheduled to take place in St. Louis on

February 5, 2005. King agreed to do so, and on February 3, 2005, in St.

Louis, Missouri, Fields signed a bout agreement for the February 5 fight.

In that agreement, he represented that he was not under contract with

any other promoter. There is no evidence in the record showing that any

communication regarding this bout agreement occurred in the state of

Iowa.

        On   April    7,   2006,   Capital   filed   this   action   against   King

Productions, Don King, and Baxter, alleging they intentionally interfered

with its contractual relationship with Fields.               Subsequently, King

Productions filed a motion for summary judgment, asserting the Iowa

district court lacked personal jurisdiction over it and that an exercise of

jurisdiction by the Iowa court would violate due process.                  Capital

resisted.    After a hearing, the district court granted King Productions’

motion for summary judgment.

        Capital filed this appeal.    As noted earlier, the court of appeals

affirmed the district court’s ruling. We then granted Capital’s application

for further review.

        II. Scope of Review.

        King Productions raised the issue of personal jurisdiction in a

motion for summary judgment, rather than by a motion to dismiss. The

parties submitted this issue to the district court and on appeal under the

principles governing motions for summary judgment, including the rule

that the facts are viewed in the light most favorable to the nonmoving
                                     7

party, Capital.    See Kelly v. Iowa Mut. Ins. Co., 620 N.W.2d 637, 641

(Iowa 2000).

      Ordinarily, however, issues of personal jurisdiction are raised in a

motion to dismiss, and the district court would make the necessary

factual findings to determine whether the court had personal jurisdiction

over the defendant. See Bankers Trust Co. v. Fidata Trust Co. N.Y., 452

N.W.2d 411, 413 (Iowa 1990) (stating “the hearing and disposition of a

motion involving personal jurisdiction is a special proceeding requiring

[the district court] to find facts and draw conclusions of law in its

decision”).    See generally Archangel Diamond Corp. v. Lukoil, 123 P.3d

1187, 1192–93 (Colo. 2005) (discussing trial court procedure for

resolving issues of personal jurisdiction).   Accordingly, those findings

would be binding on appeal if supported by substantial evidence.

Hodges v. Hodges, 572 N.W.2d 549, 551 (Iowa 1997); Percival v. Bankers

Trust Co., 450 N.W.2d 860, 861 (Iowa 1990).

      Due to the manner in which the jurisdictional issue was raised in

this case, the district court made no factual findings. Nonetheless, our

review of the record reveals no genuine dispute with respect to the

relevant facts. Therefore, we proceed to decide the legal issue: whether

the undisputed facts allow personal jurisdiction over King Productions.

We are not bound by the district court’s application of legal principles in

deciding whether personal jurisdiction is permissible. Hammond v. Fla.

Asset Fin. Corp., 695 N.W.2d 1, 4 (Iowa 2005).

      III. Discussion.

      A. Governing Principles.       “The Due Process Clause of the

Fourteenth Amendment to the federal constitution limits the power of the

state to assert personal jurisdiction over a nonresident defendant to a

lawsuit.”     Ross v. First Sav. Bank, 675 N.W.2d 812, 815 (Iowa 2004).
                                      8

Iowa’s jurisdictional rule provides:       “Every corporation, individual,

personal representative, partnership or association that shall have the

necessary minimum contact with the state of Iowa shall be subject to the

jurisdiction of the courts of this state. . . .” Iowa R. Civ. P. 1.306. This

rule authorizes the widest jurisdictional parameters allowed by the Due

Process Clause. Hammond, 695 N.W.2d at 5.

      Before a defendant can be made to defend a lawsuit in a foreign

jurisdiction, his or her contacts with the forum state must be such that

the defendant “should reasonably anticipate being haled into court

there.”   World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297,

100 S. Ct. 559, 567, 62 L. Ed. 2d 490, 501 (1980).         “The minimum

contacts must show ‘a sufficient connection between the defendant and

the forum state so as to make it fair’ and reasonable to require the

defendant to come to the state and defend the action.” Ross, 675 N.W.2d

at 815 (quoting Hodges, 572 N.W.2d at 551).

      A sufficient connection between the defendant and the forum state

can exist as a general matter or merely with respect to the specific cause

of action.   These two grounds for personal jurisdiction are known as

general jurisdiction and specific jurisdiction:

      “Specific jurisdiction refers to jurisdiction over causes of
      action arising from or related to a defendant’s actions within
      the forum state,” while “[g]eneral jurisdiction . . . refers to
      the power of a state to adjudicate any cause of action
      involving a particular defendant, regardless of where the
      cause of action arose.”

Bell Paper Box, Inc. v. U.S. Kids, Inc., 22 F.3d 816, 819 (8th Cir. 1994)

(quoting Sondergard v. Miles, Inc., 985 F.2d 1389, 1392 (8th Cir. 1993)).

Capital contends Iowa courts have specific jurisdiction over King

Productions for purposes of its intentional-interference-with-contractual-

relationship claim.
                                      9

       Many of our cases rely on a five-factor test for the exercise of

specific jurisdiction, including the quantity of the defendant’s contacts

with the forum state, the nature and quality of those contacts, the source

of those contacts and their connection to the cause of action, the interest

of the forum state, and the convenience of the parties.            See, e.g.,

Hammond, 695 N.W.2d at 5; Cascade Lumber Co. v. Edward Rose Bldg.

Co., 596 N.W.2d 90, 92 (Iowa 1999); Larsen v. Scholl, 296 N.W.2d 785,

788 (Iowa 1980). It appears the five-factor test first appeared in Iowa in

Douglas Machine & Engineering Co. v. Hyflow Blanking Press Corp., 229

N.W.2d 784 (Iowa 1975), and was borrowed from the Eighth Circuit

Court of Appeals. See Douglas Mach., 229 N.W.2d at 789 (stating “the

Eighth Circuit gleaned from the above cases five factors to be considered

in determining whether ‘fair play and substantial justice’ requirements

are satisfied” (citing Aftanase v. Econ. Baler Co., 343 F.2d 187, 197 (8th

Cir. 1965))). In Aftanase, the Eighth Circuit culled these factors from five

United States Supreme Court cases decided between 1945 and 1958.

343 F.2d at 195–96. Obviously, the parameters of specific jurisdiction

have continued to evolve since 1958. Although these five factors retain

their relevancy, they no longer provide a useful analytical framework for

determining personal jurisdiction under current case law.

       More recently, in discussing the contact that will subject a

defendant to the jurisdiction of a state’s courts, the United States

Supreme Court has stated two requirements that must be shown by the

plaintiff:

              Where a forum seeks to assert specific jurisdiction
       over an out-of-state defendant who has not consented to suit
       there, [due process] is satisfied if the defendant has
       “purposefully directed” his activities at residents of the forum
       and the litigation results from alleged injuries that “arise out
       of or relate to” those activities.
                                       10

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472–73, 105 S. Ct. 2174,

2182, 85 L. Ed. 2d 528, 540–41 (1985) (quoting Keeton v. Hustler

Magazine, Inc., 465 U.S. 770, 774, 104 S. Ct. 1473, 1478, 79 L. Ed. 2d

790, 797 (1984) (first quoted material); Helicopteros Nacionales de

Colombia, S.A. v. Hall, 466 U.S. 408, 414, 104 S. Ct. 1868, 1872, 80 L.

Ed. 2d 404, 411 (1984) (second quoted material)); accord Archangel

Diamond Corp., 123 P.3d at 1194; see also Hammond, 695 N.W.2d at 6

(stating “[t]here may be no specific jurisdiction over a nonresident

defendant absent a claim arising from that defendant’s activities in this

state”).

        Once the plaintiff has established the required minimum contacts,

the court must “determine whether the assertion of personal jurisdiction

would comport with ‘fair play and substantial justice.’ ”           Burger King

Corp., 471 U.S. at 476, 105 S. Ct. at 2184, 85 L. Ed. 2d at 543 (quoting

Int’l Shoe Co. v. Washington, 326 U.S. 310, 320, 66 S. Ct. 154, 160, 90

L. Ed. 95, 104 (1945)).       In making this determination, a court may

consider

        “the burden on the defendant,” “the forum State’s interest in
        adjudicating the dispute,” “the plaintiff’s interest in obtaining
        convenient and effective relief,” “the interstate judicial
        system’s interest in obtaining the most efficient resolution of
        controversies,” and the “shared interest of the several States
        in furthering fundamental substantive social policies.”

Id. at 477, 105 S. Ct. at 2184, 85 L. Ed. 2d at 543 (quoting World-Wide

Volkswagen Corp., 444 U.S. at 292, 100 S. Ct. at 564, 62 L. Ed. 2d at

498).      “These   considerations    sometimes     serve    to   establish   the

reasonableness of jurisdiction upon a lesser showing of minimum

contacts than would otherwise be required.”         Id.     On the other hand,

“jurisdictional rules may not be employed in such a way as to make

litigation ‘so gravely difficult and inconvenient’ that a party unfairly is at
                                        11

a ‘severe disadvantage’ in comparison to his opponent.” Id. at 478, 105

S. Ct. at 2185, 85 L. Ed. 2d at 544 (quoting M/S Bremen v. Zapata Off-

Shore Co., 407 U.S. 1, 18, 92 S. Ct. 1907, 1917, 32 L. Ed. 2d 513, 525

(1972) (first quoted material); McGee v. Int’l Life Ins. Co., 355 U.S. 220,

223, 78 S. Ct. 199, 201, 2 L. Ed. 2d 223, 226 (1957) (second quoted

material)).

      B. Sufficiency of King Productions’ Contacts with Iowa.                    In

determining whether King Productions had sufficient minimum contacts

with Iowa to justify the exercise of personal jurisdiction by the Iowa

courts, we look for any purposeful conduct by King Productions directed

to Iowa.      King Productions initiated four contacts with Iowa:           (1) the

January 2004 phone call from Botcher to McGee in which Botcher

indicated King Productions’ interest in Fields’ promotional rights; (2) the

spring 2004 phone call from Goodman to Scieszinski in which Goodman

offered Capital a fight for Fields with the condition that, if Fields won,

King Productions would assume Fields’ promotional rights; (3) the

summer 2004 phone call from Goodman to Scieszinski in which

Goodman attempted to negotiate a fight between Fields and King

Productions fighter Akiwande; and (4) the January 2005 phone call from

Botcher to Capital fighter Gutcher in which Botcher offered Gutcher a

fight through King Productions.1         There was no discussion of Fields’

promotional rights in the summer 2004 Goodman/Scieszinski phone

conversation, so it has no connection to Capital’s cause of action. The

remaining three contacts relate to Capital’s cause of action insofar as

they could be used as evidence to establish King Productions’ knowledge

        1We do not consider the two phone calls to King Productions initiated by the

plaintiff, as only the defendant’s purposeful forum-state contacts matter. Archangel
Diamond Corp., 123 P.3d at 1194; Tabor, Chhabra & Gibbs, P.A. v. Med. Legal
Evaluations, Inc., 237 S.W.3d 762, 772 (Tex. Ct. App. 2007).
                                    12

that Capital held the promotional rights to Fields at the time of those

phone calls. These calls did not, however, constitute the interference of

which Capital complains in this lawsuit. Consequently, although these

calls have some relevancy to Capital’s cause of action, we cannot say that

Capital’s injuries arose out of or are related to those contacts so as to

support specific jurisdiction over King Productions. See IMO Indus., Inc.

v. Kiekert AG, 155 F.3d 254, 267–68 (3d Cir. 1998) (“a few calls or letters

into the forum may be of only marginal import if the dispute is focused

outside the forum”); Far W. Capital, Inc. v. Towne, 46 F.3d 1071, 1076

(10th Cir. 1995) (holding, in case claiming breach of contract and

intentional interference with contractual relationships, defendant’s fax to

plaintiff in forum state soliciting business relationship was too remote to

establish specific jurisdiction because it occurred three years before final

phase of negotiations leading to contract).

      Capital contends that, even if King Productions’ telephone contacts

with the state of Iowa are not sufficient alone to support personal

jurisdiction, those contacts combined with the injuries sustained by

Capital in Iowa do support Iowa’s exercise of personal jurisdiction over

King Productions. Capital relies on the United States Supreme Court’s

opinion in Calder v. Jones, 465 U.S. 783, 104 S. Ct. 1482, 79 L. Ed. 2d

804 (1984). In Calder, Shirley Jones brought suit in California against

the National Enquirer, its distributor, its editor, and a National Enquirer

reporter who wrote an allegedly libelous article concerning the plaintiff.

465 U.S. at 784–86, 104 S. Ct. at 1484–85, 79 L. Ed. 2d at 809–10. The

editor and reporter, who were residents of Florida and who had worked

on the article in Florida, challenged the California court’s exercise of

personal jurisdiction over them. Id. at 785–86, 104 S. Ct. at 1485, 79

L. Ed. 2d at 809–10. The editor had been in California only twice, both
                                       13

times for purposes unrelated to the article.     Id. at 786, 104 S. Ct. at

1485, 79 L. Ed. 2d at 810. The reporter traveled to California frequently,

but the only contacts related to this article were phone calls to sources in

California for the information contained in the article and to the

plaintiff’s husband seeking comment on the article. Id. at 785–86, 104

S. Ct. at 1485, 79 L. Ed. 2d at 809–10.

      In determining the individual defendants had sufficient minimum

contacts with California to support personal jurisdiction over them, the

Court relied on the following facts:

      Here, the plaintiff is the focus of the activities of the
      defendants out of which the suit arises.
             The allegedly libelous story concerned the California
      activities of a California resident.         It impugned the
      professionalism of an entertainer whose television career was
      centered in California. The article was drawn from California
      sources, and the brunt of the harm, in terms both of [the
      plaintiff’s] emotional distress and the injury to her
      professional reputation, was suffered in California. In sum,
      California is the focal point both of the story and of the harm
      suffered.

Id. at 788–89, 104 S. Ct. at 1486, 79 L. Ed. 2d at 811–12.       The court

concluded jurisdiction over the defendants was “proper in California

based on the ‘effects’ of their Florida conduct in California.” Id. at 789,

104 S. Ct. at 1486–87, 79 L. Ed. 2d at 812 (citing World-Wide

Volkswagen Corp., 444 U.S. at 297–98, 100 S. Ct. at 567–68, 62 L. Ed 2d

at 501–02).

      Calder did not “carve out a special intentional torts exception to

the traditional specific jurisdiction analysis.” IMO Indus., Inc., 155 F.3d

at 265; accord Griffis v. Luban, 646 N.W.2d 527, 535 (Minn. 2002). The

Calder “effects” test, as it has come to be known, “is but one facet of the

ordinary minimum contacts analysis, to be considered as part of the full

range of the defendant’s contacts within the forum.” Revell v. Lidov, 317
                                     14

F.3d 467, 473 (5th Cir. 2002).     Accordingly, a majority of courts have

interpreted Calder to require “more than a finding that the harm caused

by the defendant’s intentional tort is primarily felt within the forum.”

IMO Indus., Inc., 155 F.3d at 265; accord Revell, 317 F.3d at 473 (stating

“the plaintiff’s residence in the forum, and suffering of harm there, will

not alone support jurisdiction under Calder”); Far W. Capital, Inc., 46

F.3d at 1079 (stating “the mere allegation that an out-of-state defendant

has tortiously interfered with contractual rights [and] allegedly injured a

forum resident does not necessarily establish . . . the constitutionally

required minimum contacts”); Percival v. Bankers Trust Co., 494 N.W.2d

658, 659–60 (Iowa 1993) (stating minimum-contacts requirement is “not

satisfied from a mere ‘effect’ felt by a plaintiff within his or her state of

residence”); Griffis, 646 N.W.2d at 533 (“[C]ourts have consistently

refused to find jurisdiction based on Calder merely because the plaintiff

was located in the forum state and therefore felt the effects of the alleged

intentional tortious conduct there.”).    As one court has noted, basing

jurisdiction solely on the fact the plaintiff felt harm in the forum

jurisdiction would make jurisdiction “depend on a plaintiff’s decision

about where to establish residence,” rather than “grounding jurisdiction

on a defendant’s decision to ‘purposely avail[] itself of the privilege of

conducting activities within the forum [s]tate,’ or on a defendant’s

activities ‘expressly aimed’ at the forum state.”      ESAB Group, Inc. v.

Centricut, Inc., 126 F.3d 617, 625–26 (4th Cir. 1997) (quoting Hanson v.

Denckla, 357 U.S. 235, 253, 78 S. Ct. 1228, 1240, 2 L. Ed. 2d 1283,

1298 (1958) (first quoted material); Calder, 465 U.S. at 789, 104 S. Ct. at

1487, 79 L. Ed. 2d at 812 (second quoted material)).

      Thus, even under the Calder effects test, “a court must undertake

a particularized inquiry as to the extent to which the defendant has
                                     15

purposefully availed itself of the benefits of the forum’s laws.” Far W.

Capital, Inc., 46 F.3d at 1079. A defendant will be found to have met this

standard if the plaintiff shows

      (1) the defendant’s acts were intentional; (2) these actions
      were uniquely or expressly aimed at the forum state; and (3)
      the brunt of the harm was suffered in the forum state, and
      the defendant knew the harm was likely to be suffered there.

Roquette Am., Inc. v. Gerber, 651 N.W.2d 896, 900 (Iowa Ct. App. 2002);

accord IMO Indus., Inc., 155 F.3d at 265–66; Noonan v. Winston Co., 135

F.3d 85, 90 (1st Cir. 1998); Principal Fin. Servs., Inc. v. Big Fin. & Ins.

Servs., Inc., 451 F. Supp. 2d 1046, 1060 (S.D. Iowa 2006).

      Although the present case alleges an intentional tort and the

plaintiff claims to have suffered economic harm in Iowa, we do not think

the plaintiff has established that King Productions expressly aimed its

tortious activities at Iowa.   The defendant is alleged to have interfered

with a contract between an Iowa company, Capital, and a Missouri

resident, Fields. But the acts alleged to constitute the interference were

directed toward Fields, who was by then a resident of Nevada, and

Baxter, his Nevada manager. These allegedly tortious acts took place in

Nevada and Missouri and were centered on a fight to take place in
Missouri. Thus, Iowa was not the focal point of the alleged tort. See

ESAB, Inc., 126 F.3d at 625 (stating the defendant’s actions “must be

directed at the forum state in more than a random, fortuitous, or

attenuated way”); Wolk v. Teledyne Indus., Inc., 475 F. Supp. 2d 491, 506

(E.D. Pa. 2007) (finding no personal jurisdiction when nonresident

defendants “did not aim their conduct at [the forum state and the forum

state] was not the focal point of the alleged tortious interference with

prospective contracts”); see also Percival, 494 N.W.2d at 659–60 (stating

“[t]he minimum contacts requirements demand conduct having to do
                                      16

with the state itself”). Capital’s location in Iowa was unrelated to King

Productions’ allegedly tortious conduct, and consequently, Iowa played a

fortuitous role in the alleged interference with Capital’s contractual

rights. See Tabor, Chhabra & Gibbs, P.A. v. Med. Legal Evaluations, Inc.,

237 S.W.3d 762, 775–76 (Tex. Ct. App. 2007) (holding no specific

jurisdiction when defendant’s acts of tortious interference occurred

outside forum state and forum state was not the focal point of those

acts).

         The present case is distinguishable from a similar case decided by

the Third Circuit Court of Appeals, in which the court found specific

jurisdiction of a nonresident defendant in a suit alleging intentional

interference with a contract. See Remick v. Manfredy, 238 F.3d 248, 260

(3d Cir. 2001). The plaintiff in Remick was a Pennsylvania attorney who

sued his former client, Angel Manfredy, who was a professional boxer,

and Manfredy’s Illinois agent. Id. at 252. The plaintiff had contracted

with     Manfredy   to   represent   Manfredy   “in   the   procurement     and

negotiation of high profile and lucrative fights.” Id. at 252–53. Manfredy

later terminated the contract, claiming the plaintiff had not delivered on

his contractual promises.      Id. at 253.   In the subsequent lawsuit, the

plaintiff claimed Manfredy’s agent, the defendant, had intentionally

interfered with the plaintiff’s ability to perform his contractual obligations

to Manfredy, causing Manfredy to terminate the contract.             Id. at 260.

The exact nature of the interference was not clear, although it included

the dissemination of defamatory information regarding the plaintiff’s

skills and ability. Id. The court of appeals concluded the defendant’s

alleged tortious conduct was expressly aimed at the plaintiff in

Pennsylvania, noting the majority of the plaintiff’s services under the

contract were rendered out of his Philadelphia office.         Id.   The court
                                       17

distinguished its prior decision in IMO Industries, Inc., noting the object

of the interference in that case was not the resident plaintiff, but the

other party to the contract, a French company. Id.

      The case before us is also distinguishable from the Remick case. In

Remick, the contractual interference was conduct by the defendant that

made it difficult for the resident plaintiff to render his services in the

forum state. In comparison, the nature of the alleged interference here is

the negotiation and scheduling of a Missouri fight for Fields, activity that

did not involve or focus on Capital or Iowa. Consequently, we cannot

say, as did the court of appeals in Remick, that the defendant expressly

aimed his tortious activity at the forum state. See also Hicklin Eng’g, Inc.

v. Aidco, Inc., 959 F.2d 738, 739 (8th Cir. 1992) (holding no jurisdiction

over out-of-state defendant alleged to have intentionally interfered with

Iowa plaintiff’s prospective business advantage and contractual relations

by sending allegedly defamatory correspondence to the plaintiff’s

customers, noting none of the correspondence was published in Iowa

and it did not appear that the defendant’s actions “were targeted to have

an effect in Iowa”); Keystone Publishers Serv., Inc. v. Ross, 747 F.2d

1233, 1234 (8th Cir. 1984) (holding defendants did not have sufficient

minimum contacts with Iowa when their alleged interference with the

resident   plaintiff’s   contractual   relations   occurred   outside   Iowa,

notwithstanding that the defendants’ actions caused injury in Iowa);

Drayton Enters., L.L.C. v. Dunker, 142 F. Supp. 2d 1177, 1183–85

(D.N.D. 2001) (holding Oklahoma defendant’s alleged out-of-state

interference with plaintiff’s confidentiality contract with former employee

did not support personal jurisdiction over defendant in North Dakota,

even though contract was entered into in North Dakota and injury was

sustained in North Dakota); cf. Noonan, 135 F.3d at 91 (holding no
                                    18

specific jurisdiction over nonresident defendant who was alleged to have

misappropriated plaintiff’s image when defendant’s intentional acts were

not directed toward forum state).

      IV. Conclusion.

      Viewing the record made below most favorably to the plaintiff, we

conclude the defendant did not have the required minimum contacts

with Iowa to support personal jurisdiction over the defendant in this

state. The district court did not err in granting King Productions’ motion

for summary judgment, dismissing it from this lawsuit.

      DECISION OF COURT OF APPEALS AND JUDGMENT OF

DISTRICT COURT AFFIRMED.

      All justices concur except Appel and Baker, JJ., who take no part.